UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7818


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMY MOUZON, a/k/a Ferris Earl Scott Green,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:03-cr-00896-PMD-1)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeremy Mouzon, Appellant Pro Se.        Alston Calhoun Badger, Jr.,
Assistant United States Attorney,       Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeremy     Mouzon      seeks    to   appeal   his       conviction      for

carjacking, using and carrying a firearm during and in relation

to   a   crime    of   violence,     and    possession    of    a    firearm       by   a

convicted felon.        Mouzon was sentenced in 2005 to a term of 360

months’ imprisonment.             On direct appeal, this court affirmed

Mouzon’s convictions and sentence.               United States v. Mouzon, 178

F. App’x 193 (4th Cir. 2006).                  In October 2012, Mouzon filed

another notice of appeal of the criminal judgment.                           However,

because we have previously affirmed this criminal judgment, we

dismiss the appeal as duplicative and untimely.                           We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in    the     materials   before       the    court    and

argument would not aid the decisional process.



                                                                            DISMISSED




                                           2